CHURCHILL, Senior District Judge,
concurring in part and dissenting in part.
I concur in the majority opinion except in one major respect. It is my opinion that on the facts of this case, the issue of whether arbitration is barred by release, abandonment, withdrawal, waiver or estoppel is for the court and not the arbitrator to resolve.
The arbitration clause of the collective bargaining agreement in this case is significantly narrower than the arbitration clause at issue in Amalgamated Clothing Workers v. Ironall Factories Co., 386 F.2d 586 (6th Cir.1967). Article XIII of the CBA does provide that “any discharge, suspension, or dispute or controversy of any kind over the application of this Agreement” shall be subject to the grievance process including arbitration. However, the final sentence in Article XIII delimits the scope of the arbitrator’s powers: “the Committee of Arbitration is bound to decide the case upon the express language of this Agreement and shall not add to or alter the Agreement by interpretation.” Article XIII; ¶24 (emphasis added).
*1047The issue of whether the conduct of Mack, his attorney, or the union has caused him to lose his right to have his grievance determined by arbitration cannot be .determined by reference to the CBA. Furthermore, except with respect to the issue of time bar, the issue cannot be classified as a procedural issue. Procedural issues are defined as those which “involve claims by one of the parties that the other party has failed to follow the procedural conditions specified in the collective bargaining agreement.” Amalgamated, 386 F.2d at 591 (emphasis added).
In my, opinion questions, other than time bar, which the district court ruled were determinable by the arbitrator cannot be resolved by reference to the CBA and therefore are not arbitrable. I would remand the case to the district court for resolution of these issues.